                                          Case 3:20-cv-03710-EMC Document 48 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIE HAMILTON,                                    Case No. 20-cv-03710-EMC
                                   8                     Plaintiff,
                                                                                             ORDER DIRECTING
                                   9              v.                                         SUPPLEMENTAL BRIEFING ON
                                                                                             PARTIES' DISCOVERY DISPUTE
                                  10     JUUL LABS, INC.,
                                                                                             Docket No. 47
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a joint letter detailing their disagreement over the

                                  14   confidentiality of materials received outside the formal discovery process and proposed

                                  15   modifications to the Northern District’s Model Protective Order. Docket No. 47.

                                  16          The Court DIRECTS the parties to submit supplemental briefing on the legal disputes

                                  17   raised in the joint letter. The briefing for each side shall be limited to 10 pages. Plaintiff shall

                                  18   submit such briefing by April 13, 2021 and Defendant shall file a response by April 20, 2021.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 6, 2021

                                  23

                                  24                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  25                                                      United States District Judge

                                  26

                                  27

                                  28
